Title: To James Madison from Tobias Lear, 25 July 1801
From: Lear, Tobias
To: Madison, James


					
						No. 3.
						Sir,
						Cape François, July 25th: 1801
					
					I had the honor of addressing you on the 17th. instant, by the Sloop Polly of 

Wilmington (Del.) and on the 20th. by the Brig Neptune of Alexandria.  A Copy of the last is 

enclosed.
					I have now the satisfaction of forwarding a Copy of the Constitution formed for the 

Government of this Island.  I have obtained it with difficulty, and under an injunction that it 

shall not be made public in the United States at present.  It has not yet been published here, 

altho it is in operation, at least so far as relates to the functions of the Governor, which title 

General Toussaint Louverture now takes.  I have not had time to peruse it; for it is this 

moment put into my hands (12 o’clk at night) and the Vessel sails by day light tomorrow 

morning.
					The Governor has not been in this place since I wrote you last, and as everything, 

at this time, is done by his special authority, I do not expect to learn anything new in public 

affairs till his arrival, which I have reason to beleive will be tomorrow.  I have not heard of 

any depredations being made on our Commerce hereabouts, by the British, since my arrival.  

Vessels are daily arriving from the United States without meeting any Cruizers.  Dr. Stevens 

delivered to me several Passports (eight) for the Coasting trade of this Island, which were 

signed by the General in Chief, Toussaint Louverture, and by the British Agent, agreeably to 

the former convention.  These were all which remained in Dr. Stevens’ possession with the 

Signature of the British Agent, and I have since given them to such American Vessels as have 

applied for them to go to the Southern Ports of the Island.  For as it was an order of the 

Government here that such passports should be taken by our Vessels, I had no hesitation in 

giving them upon that ground, letting it be known, at the same time, that I gave them in 

conformity to the regulation of the Government here, and not as a party to the Convention on 

behalf of the United States, as that convention ceased with us, when the law prohibiting our 

intercourse with the French Dominions ceased.
					I have made no charge whatever for these passports.  When the Governor comes to Town I 

shall communicate with him fully on this subject.  I had mentioned it before in general terms.  

If it should still be directed by the Government here that our Vessels going coastways should 

have these passports, I shall continue to give them for the security of our trade, until I 

receive orders from our Government to the contrary.
					Appearances are still favourable to our Commerce here, and I have no doubt but they 

will continue so; for it is upon us that this Island must depend for her important supplies, at 

least during the continuance of the European War.
					I make not a single observation on the Constitution which I send you, for I have not 

read it, as I observed before; but I have had frequent opportunities, from the Deputies who 

formed it, to learn its prominent features.  Perhaps you, who are placed in a middle state, 

between France & this Island, and have information from both, can form a better idea of its 

general effects than I can do.
					I intended to have written a long letter this night, but I find myself so much 

indisposed, from a cold which I caught last evening, that I am unable to proceed.  I had, 

however, nothing of immediate importance to communicate.  With the highest respect & 

sincere Attacht. I have the honor to be, Sir, Your most Obedt. Servt.
					
						Tobias Lear
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
